        Case 6:21-cv-00705-ADA Document 11-1 Filed 08/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

   KAJEET, INC.,
                                                      Case No.: 6 :21-cv-705
               Plaintiff,

         v.                                           JURY TRIAL DEMANDED

   LUMEN TECHNOLOGIES, INC.,

               Defendant.

ORDER GRANTING DEFENDANT’S UNOPPOSED SECOND MOTION TO EXTEND
        TIME TO MOVE, ANSWER OR OTHERWISE RESPOND TO
                PLAINTIFF’S ORIGINAL COMPLAINT

       This Court, having considered Lumen Technologies, Inc.’s Unopposed Second Motion to

Extend Time to Move, Answer or Otherwise Respond to Plaintiff’s Original Complaint hereby

orders that the motion is GRANTED.

       Lumen Technologies, Inc.’s deadline to move, answer or otherwise respond to Plaintiff’s

Original Complaint (ECF No. 1) is extended until September 14, 2021.




                                                  _________________________________
                                                  HONORABLE ALAN D. ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
